DETAILED ACTION

The following is a non-final office action is response to communications received on 06/08/2021.  Claims 1, 3, 4, 7, 11-12, 15, 17, 20-33 & 35 are currently pending and addressed below.  Claims 2, 5, 6, 8-10, 13, 14, 16, 18, 19 & 34 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 11-12, 15, 17, 20-33 & 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “passing through the openings
Claim 3 recites “the final diameter after expansion” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Further, there it is unclear what part of the device is being referenced in regards to the final diameter after expansion.
Claim 17 recites “the gap” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17 & 31 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 17 & 31 recite the limitation “the aorta”. Because the claimed limitation positively recites a part of the human body, it is directed to nonstatutory subject matter.  It is recommended that applicant amend the claimed language as follows:
Claim 17:  “wherein the skirt is further attached to the cylindrical section of the valve support frame, thus configured to close a gap between a wall of an aorta and an edge of the one way valve in order to prevent paravalvular leakage.”
Claim 31: “further comprising hooks configured to hold the device secured in the aorta.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 11, 15, 17, 20-22, 24, 25 and 27-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 9,839,511).  Please refer to the annotated figures below in consideration of the following rejection:



    PNG
    media_image1.png
    505
    1044
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    671
    media_image2.png
    Greyscale

Regarding Claim 1, Ma teaches device for a stented prosthetic one way valve for regulating the blood flow comprising: 
a flexible conical membrane (48A-C) with an apex (88) and a base edge (shown),

an outer annulus holder frame (shown) shaped to adapt to an annulus anatomy and which holds the valve support frame in place (Fig 20); and 
an adaptive sealing skirt (i.e. fabric disclosed in Col 5: lines 46-57) that prevents paravalvular leakage between both frames in axial and radial directions (Col 5: lines 46-57).
Regarding Claim 4, Ma teaches wherein the position of the attachment of the valve holder struts (28a) of the tapered section to the valve support frame being located at the inflow end, the outflow end or somewhere in between both ends of the valve support frame (Fig 16).  
Regarding Claim 7, Ma teaches wherein delivery and retrieval are enabled by the relative movement of a catheter with the valve support frame in and out of a surrounding sheath (Col 6: lines 17-23) .  
Regarding Claim 11, Ma teaches wherein a certain amount of leakage of the valve is fully capable of being used to flush the apex.  The examiner notes this limitation is entirely functional and not based on any claimed structure, components methods, or orientations.  Thus the device of Ma is entirely capable of performing as claimed.   
Regarding Claim 15, Ma teaches wherein the base edge (shown) of the conical membrane moves and seals against an inner surface of an additional ring shaped skirt that is mounted on the valve holder struts (Col 5: lines 1-20; Col 9: lines 35-53) (i.e. fabric disclosed in Col 5: lines 46-57), wherein the base edge of the conical membrane has a diameter that is smaller than the diameter of the valve support frame (as it is located inside of the frame).  
Regarding Claim 17, Ma teaches wherein the skirt is further attached to the cylindrical section of the valve support frame (i.e. fabric disclosed in Col 5: lines 46-57), thus fully capable of closing the gap between a wall of an aorta and an edge of the one way valve in order to prevent paravalvular leakage.  
Regarding Claim 20, Ma teaches wherein the outer annulus holder frame has a flared end at the upstream side (Fig 16) to prevent migration (Col 6: lines 32-39) of the outer annulus holder frame.  
Regarding Claim 21, Ma teaches wherein the outer annulus holder frame has a flared end at the downstream side (Fig 16) to prevent migration (Col 6: lines 32-39) of the outer annulus holder frame.  
Regarding Claim 22, Ma teaches wherein the flared end at the downstream side of the annulus holder frame has (at least) a three-lobed shape (Fig 17 & 18).  
Regarding Claim 23, Ma teaches wherein the valve support frame is configured as a separate inner frame (Fig 19).
Regarding Claim 24, Ma teaches wherein the conical membrane (48 A-C) is made of any biocompatible polymer, metal, organic tissue, fabric or combinations thereof (Col 5: lines 33-41).  
Regarding Claim 27, Ma teaches wherein the unit cells are made of materials including polymers, metal, Nitinol with superelastic, linear elastic, bistable, multistable properties and combinations thereof (Col 6: lines 12-17).  
Regarding Claim 28, Ma teaches wherein expansion during placement can be achieved by balloon expansion, self-expansion, balloon triggerable self-expansion, balloon expandable light curing stent surfaces and combinations thereof (Col 5: lines 21-32).  
Regarding Claim 29, Ma teaches wherein the shape and number of the valve holder struts supporting the conical membrane and connecting it to the valve support frame is variable, depending of the use of the one way valve.  The examiner notes that this is a manufacturing limitation, and that Ma is fully capable of the claimed variability.  
Regarding Claim 30, Ma teaches wherein the number of unit cells in tangential and axial directions in the valve support frame may be varied.  The examiner notes that this is a manufacturing limitation, and that Ma is fully capable of the claimed variability.  
Regarding Claim 31, Ma teaches wherein the device further comprises hooks configured to hold the device (Col 6: line 66 – Col 7: line 1).  
Regarding Claim 32, Ma teaches wherein the device further comprises an anti-thrombotic coating and/or additional drugs (Col 5: lines 41-46) applied to the surface of at least one of the one way valve and valve support frame.  
Regarding Claim 33, Ma teaches wherein the base edge of the conical membrane defines a bulged or protuberant shape (Fig 9A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 9,839,511) in view of Sutherland (US 6,726,715).  
Regarding Claims 25 & 26, a set forth supra, Ma discloses the invention substantially as claimed.  However, Ma does not disclose wherein the conical membrane (i.e., the leaflets) is reinforced with embedded or connected fibers with enhanced tensile strength and high flexibility on bending; or flexible elastic fibers or struts for shape control.  
Sutherland teaches the use of fiber reinforcement materials (124) embedded (Col 7: lines 64-67) within leaflets (122) in the same field of endeavor.  Said fibers provide optimal reinforcement of the leaflets thereby alleviating stress failures (Col 7: lines 38-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the leaflets of the Ma device with the fiber reinforcement, as taught by Sutherland, in order to alleviate stress within the leaflets and therefore improve the function and longevity of the valve device.

Allowable Subject Matter
Claims 3, 12 & 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forster et al. (US 2010/0256752) and Valdez et al. (US 9,901,444) teach a prosthetic valve comprising an expandable valve support frame and leaflets configured collapse in order to allow blood flow around it by passing through the openings between it and an inner wall defined by the valve support frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774